Case: 0:19-cr-00003-DLB-EBA Doc #: 8 Filed: 04/19/19 Page: 1 of 11 - Page ID#: 18




                        UNITED STATES DISTRICT COURT EasternDistrictofKentu~
                        EASTERN DISTRICT OF KENTUCKY       FIl ED
                             NORTHERN DIVISION
                                  ASHLAND                 APR 1 9 2019
                                                                            ·\T COVINGTON
                                                                          ROBERT R. CARR
 CRIMINAL ACTION NO. 19-CR- D',;;> - 0 c{'17                          CLERK U.S. OISTRICT COURT


UNITED STATES OF AMERICA                                                        PLAINTIFF


v.                                 PLEA AGREEMENT


TRI-STATE LAWN CARE, INC.,                                                   DEFENDANT

                                         * * * * *
       1.     Pursuant to Federal Rule of Criminal Procedure 11 (c), the Defendant will

enter a guilty plea to the Information, charging eight violations of 18 U.S.C. § 1546(a),

that is, false statements in connection with immigration documents. The Defendant will

also agree to restitution, a money judgment in lieu of forfeiture of the agreed upon assets

listed in the Forfeiture Allegation, a civil penalty and a fine.

       2.     The essential elements are:

              (a)     First, that the Defendant knowingly made a false statement on an
                      application required by the immigration laws of the United States;

              (b)     Second, that the statement made was material;

              (c)     Third, that the statement was made as permitted under the penalty of
                      perjury.
Case: 0:19-cr-00003-DLB-EBA Doc #: 8 Filed: 04/19/19 Page: 2 of 11 - Page ID#: 19




       3.     As to the charges, the United States could prove the following facts that

establish the essential elements of the offense beyond a reasonable doubt, and the

Defendant admits these facts:

              Michael Anthony Wheeler is the President and sole owner of Tri-State

Lawn Care, Inc. (Tri-State), Flatwoods Kentucky. Tri-State is incorporated and licensed

to do business in Kentucky. Tri-State was issued 9 visas in 2009, 10 visas in 2010, 10

visas in 2011, 12 visas in 2012, 12 visas in 2013, 11 visas in 2014, 12 visas in 2015, 8

visas in 2016 and 10 visas in 2017 to hire H2-A temporary agricultural workers The

H2-A agricultural workers program does not have a statutory numerical limit or cap on

the number of visas issued in a given year; however, the H2-B non-agricultural workers

program has a statutory limit of $66,000 per year. Tri-State represented under penalty of

perjury on the required visa paperwork submitted to the Department of Labor (DOL) and

the Department of Homeland Security (DHS) (ETA 9142 forms and I-129 forms) that the

workers would be engaged in agricultural work when Tri-State knew the workers would

not be engaged in agricultural wqrk. Tri-State further represented that the workers would

be paid prevailing wages and would not be charged any fees including fees for travel to

and from the Dominican Republic, housing or use of Tri-State work trucks. Tri-State

utilized the workers for lawn care work and construction work, not agricultural work.

Further, Tri-State did not pay the workers prevailing wages, but rather charged H2-A

workers fees for airfare to and from their home country and charged workers fees for

housing and transportation to and from the assigned job sites. During the investigation,
                                             2
Case: 0:19-cr-00003-DLB-EBA Doc #: 8 Filed: 04/19/19 Page: 3 of 11 - Page ID#: 20




 several workers were interviewed by federal agents and advised that they were required

 to pay rent, airfare and fees to use Tri-State work trucks. Based upon the investigation, it

 was determined by the Department of Labor, Wage and Hour Division, that during the

 above referenced time period Tri-State failed to pay prevailing wages and charged



        4.      Pursuant to 18 U.S.C.
                                           3
 prohibited fees for travel, rent and use ~~(a.)°hides in the amount of $174, 704.91.

                                          §~),the statutory punishment is a fine of not
                                                                                                ·"~
                                                                                                 ()'

                                                                             5"
 more than $500,000, or both, and a term of probation of not more than~JX~· Pursuant            ~-·
                                                                                                 QO. /
 to 18 U.S.C. § 3013(a)(2)(B), a mandatory special assessment of $400 per count applies,        ,1f-vl1//

 and the Defendant will pay this assessment to the U.S. District Court Clerk at the time of

 the entry of the plea.

        5.     Pursuant to Federal Rule of Criminal Procedure l l(c)(l)(B), the United

 States and the Defendant recommend the following sentencing guidelines calculations,

 and they may object to other calculations. This recommendation does not bind the Court.

 The United States and the Defendant reserve the right to object to, remain neutral on, or

 agree with any and all guideline computations that are different.

               United States Sentencing Guidelines (U.S.S.G.), November 1, 2018,

 8manual, will determine the Defendant's guideline range.

               (a)        Pursuant to U.S.S.G. § lBl.3, the Defendant's relevant conduct
                          consists of the actions described in Paragraph 3 of this document.

               (b)    The parties agree that U.S.S.G. Chapter 8, Part C, Subpart 2 applies
                      because the Defendant does not qualify for treatment as a company
                      with a primary criminal purpose under§ 8C 1.1.

                                                 3
Case: 0:19-cr-00003-DLB-EBA Doc #: 8 Filed: 04/19/19 Page: 4 of 11 - Page ID#: 21




              (c)     Pursuant to U.S.S.G. § 8C2.2(b), the parties agree that the Defendant
                      cannot and is not likely to become able (even on an installment
                      schedule) to pay the minimum guideline fine (approximately
                      $450,000) generated through the operation of §§8C2.3 through
                      8C2. 7. Therefore, again pursuant to§ 8C2.2(b), the parties agree that
                      the Court may make a preliminary_fine range determination,
                      dispense with the formalities of further calculation, and instead
                      impose a fine under § 8C3 .3. In this instance, the parties specifically
                      agree that a fine of$ 25,000 represents a guideline fine reduction
                      that is not more than necessary to avoid substantially jeopardizing
                      the continued viability of the organization and that will not impair
                      Tri-State's ability to make restitution to the victims.

              (d)     (d) The parties further agree that the disgorgement mechanisms of
                      §8C2.9 are unnecessary in light of the substantial forfeiture and
                      other financial aspects of this plea and the related individual
                      Wheeler's expected guilty plea.

       6.     No agreement exists about the Defendant's criminal history category

pursuant to U.S.S.G. Chapter 4.

       7.     The Defendant waives the right to appeal the guilty plea, conviction and

sentence. Except for claims of ineffective assistance of counsel, the Defendant also

waives the right to attac.k collaterally the guilty plea, conviction, and sentence.

       8.     The Defendant agrees to pay restitution in the amount of $17 4, 704.91 at the

time of sentencing in this matter for prevailing wage shortfalls and fees charged for

airfare, housing and use of the Defendant's work trucks.

       9.     Pursuant to the Forfeiture Allegation, the Defendant agrees to a Money

Judgment of $75,000 in lieu of forfeiture of 3105 Indian Run Road, Flatwoods,

Kentucky, and a 2011 Dodge Ram 4500 4x4 landscape dump truck, VIN number



                                              4
Case: 0:19-cr-00003-DLB-EBA Doc #: 8 Filed: 04/19/19 Page: 5 of 11 - Page ID#: 22




3D6WU6EL4BG602445, and will pay this amount in full at the time of sentencing in this

matter.

          10.   Pursuant to 8 U.S.C. § 1188(g)(2) and 29 C.F.R. 501.16, the Defendant

agrees to pay to the Wage and Hour Division, Department of Labor, a civil penalty in the

amount of $25,000.

          11.   The Defendant and the United States recommend that the sum of

$25,000.00 is the appropriate fine. The Defendant agrees that should it fail to make this

payment at the time of sentencing in this matter, it shall immediately be responsible for

the full $500,000.00 statutory fine amount.

          12.   The Defendant, its agents, servants, and those in active concert with it,

including Michael Anthony Wheeler, President, agree to consent to debarment from the

H-2A program for a period often (10) years. The standard period and procedures set

forth in 20 C.F.R § 655.182 are not applicable given the Defendant's consent and

agreements herein. Thus, the Administrator of the Office of Foreign Labor Certification

is not required to go through its debarment procedures in order to effectuate the

debarment and comply with the terms of an Enhanced Compliance Program as set forth

in Addendum A to this Plea Agreement. If however, workers who perform landscaping

or lawn care services only are permitted to be employed via the H-2A program at some

point in the future, the Defendant is not prevented by this agreement from applying for or

being approved via the H-2A program to employ such workers.



                                               5
Case: 0:19-cr-00003-DLB-EBA Doc #: 8 Filed: 04/19/19 Page: 6 of 11 - Page ID#: 23




       13.    The Defendant agrees to cooperate fully with the United States Attorney's

Office by making a full and complete financial disclosure. Within 30 days of pleading

guilty, the Defendant agrees to complete and sign a financial disclosure statement or

affidavit disclosing all assets in which the Defendant has any interest or over which the

Defendant exercises control, directly or indirectly, including those held by a spouse,

nominee, or other third party, and disclosing any transfer of assets that has taken place

within three years preceding the entry of this plea agreement. The Defendant will submit

to an examination, which may be taken under oath and may include a polygraph

examination. The Defendant will not encumber, transfer, or dispose of any monies,

property, or assets under the Defendant's custody or control without written approval

from the United States Attorney's Office.

       14.    The Defendant understands and agrees that, pursuant to 18 U.S.C. § 3613,

whatever monetary penalties are imposed by the Court will be due and payable

immediately and subject to immediate enforcement by the United States. If the Court

imposes a schedule of payments, the Defendant agrees that it is merely a minimum

schedule of payments and not the only method, nor a limitation on the methods, available

to the United States to enforce the judgment. The Defendant waives any requirement for

demand of payment on any fine, restitution, or assessment imposed by the Court and

agrees that any unpaid obligations will be submitted to the United States Treasury for

offset. The Defendant authorizes the United States to obtain the Defendant's credit

reports at any time.
                                             6
Case: 0:19-cr-00003-DLB-EBA Doc #: 8 Filed: 04/19/19 Page: 7 of 11 - Page ID#: 24




        15.   If the Defendant violates any part of this Agreement, the United States may

void this Agreement and seek an indictment for any violations of federal laws, and the

Defendant waives any right to challenge the initiation of additional federal charg~\ . 1   1
        16.
                                                         ~(\<A -11-t   AclJsuJ.vrt)   ~P
               This document aBti the plea suppl em en~ contain the complete and only Plea
                                                                                               ·  i----
                                                                                               /JIJ w

Agreement between the United States Attorney for the Eastern District of Kentucky and

the Defendant. The United States has not made any other promises to the Defendant.

        16.    This Agreement does not bind the United States Attorney's Offices in other

districts, or any other federal, state, or local prosecuting authorities.

        17.   The Defendant and the Defendant's attorney acknowledge that the

Defendant understands this Agreement, that the Defendant's attorney has fully explained

this Agreement to the Defendant, and that the Defendant's entry into this Agreement is

voluntary.

                                            ROBERT M. DUNCAN, JR.
                                            UNITED STATES ATTORNEY


                                     BY:
                                            Hydee R. Hawkins
                                            Assistant United States Attorney

Date: ~lf-~t~Ci_-~/~'1-
                                            Tri-StateLaWl;Care, Inc. Defendant
                                            By: Michael Anthony Wheeler, President and


Date:
                                            ::~~~---
                                            Attorney for Defendant
                                               7
Case: 0:19-cr-00003-DLB-EBA Doc #: 8 Filed: 04/19/19 Page: 8 of 11 - Page ID#: 25




                        ADDENDUM A TO PLEA AGREEMENT

A.    Monitoring by a Neutral Third Party

      1.      Within 30 days of the effective date of the Plea Agreement, Tri-State Lawn

       Care, Inc. and Michael Wheeler (hereinafter referred to collectively as "Tri-State")
                                                                   '
       will communicate to the Wage and Hour Division of the U.S. Department of Labor

       ("'WHD") the name and qualification of a neutral monitor ("the Monitor"). The

       Monitor must demonstrate to WHD's satisfaction his/her ability to assess H-2B

       compliance and provide an unbiased assessment of Tri-State's compliance.

      2.      Within 14 days of receipt by Tri-State of WHD' s written acceptance of any

      proposed monitor, Tri-State will retain the Monitor deemed acceptable by WHD. Tri-

      State will provide WHD with a copy of the agreement between Tri-State and the

      Monitor within 5 business days of its execution. The Monitor will be compensated by

      Tri-State.

      3.      For a period of five years after the effective date of the Plea Agreement, the

      Monitor will review, on a semi-annual basis, Tri-State's operations in order to

      assess Tri-State's compliance with the requirements of the H-2B program and any

      applicable requirements of the Immigration and Nationality Act ("INA"). The first

      review shall occur when 30% of the relevant contract period has elapsed. The

      second review shall occur when 70% of the contract period has elapsed. The

      relevant contract period shall be the period of intended employment as defined in

      the Applications for Temporary Employment Certification, Employment Training

      Administration ("ETA") Form 9142B, submitted by Tri-State or any agents thereof.
Case: 0:19-cr-00003-DLB-EBA Doc #: 8 Filed: 04/19/19 Page: 9 of 11 - Page ID#: 26




      4.     The Monitor will review Tri-State's compliance with the requirements of the

      H-2B program, including but not limited to compliance with 20 C.F.R. § 655,

      Subpart A; 29 C.F.R. § 503.16; the employer certifications on Form ETA 9142B,

      Appendix B; and any applicable requirements of the INA.

       5.    Among other appropriate activities, the Monitor will review pay and time

      records, recruitingmaterials, applications for prevailing wage determinations,

      applications for temporary employment certifications, applications for H-2B visas,

      notifications of separation to the ETA and the United States Citizenship and

      Immigration Services, applications for employment, recruitment records and reports,

      and records of hiring and separation. The Monitor shall also review records relating to

      corresponding workers and workers hired in response to recruitment efforts.

      6.     The Monitor will also conduct interviews with H-2B and U.S. workers to assess

      compliance with the requirements of the INA. Tri-State agrees to make its employees

      available for interview purposes; it agrees that such interviews will be kept confidential

      from the company and that it will not retaliate against any employee for information

      given to the Monitor or to WHD. At Tri-State's expense, the Monitor shall have

      reasonable access to interpreters necessary to conduct such confidential interviews.

      7.     Within 14 days of completion of each review, the Monitor will submit a written

      report to WHD (c/o Karen Garnett, District Director, U.S. Department of Labor, Wage

      & Hour Division, Romano Mazzoli Federal Building, 600 Dr. Martin Luther King Jr.

      Place, Room 352, Louisville, Kentucky 40202). Based on these reports, WHD may

      request additional information. The reviews conducted by the Monitor will not limit

      WHD's authority to investigate Tri-State at any time during the term of the Enhanced



                                               2
Case: 0:19-cr-00003-DLB-EBA Doc #: 8 Filed: 04/19/19 Page: 10 of 11 - Page ID#: 27




        Compliance Program; nor will it limit ETA' s separate authority to conduct audit

       examinations of any H-2B applications that are in effect, pending or certified during the

       term of the Enhanced Compliance Program. The results of the Monitor's reports will not

       have any effect on the authority of WHD or ET A to independently determine whether

       Tri-State is in compliance with applicable law.

       8.      Nothing in this Enhanced Compliance Program preempts WHD's authority

       to conduct unannounced inspections of Tri-State at any time, at the agency's

       discretion.

 B.    No Riehts or Estoppel Created

       1.      Nothing in the Monitor's activities identified in this Program, the failure of

       the Monitor to fmd violations, or WHD's failure to act on any information that is

       brought to its attention by the Monitor or as a result of any compliance activities

       required by this Program, shall constitute estoppel or in any way waive the

       WHD's and ETA's right to conduct investigations pursuant to applicable law, or

       to seek appropriate enforcement action and remedies with respect to any violations

       disclosed by such investigations.

       2.     This Enhanced Compliance Program does not relieve Tri-State of any obligation

       under applicable law which may currently exist or come into existence during the term

       of the Program.

 C.    Additional Assurances and Obligations

       1.     Tri-State agrees to comply with all applicable laws and regulations, including but

       not limited to the Fair Labor StandardsAct of 1938.




                                               3
Case: 0:19-cr-00003-DLB-EBA Doc #: 8 Filed: 04/19/19 Page: 11 of 11 - Page ID#: 28




        2.     Tri-State's failure to comply with the employer declarations listed in ETA Form

        9142B, Appendix B; 20 C.F.R. § 655, Subpart A; 29 C.F.R. § 503.16; or any applicable

        requirement of the INA, may result in additional sanctions, including but not limited to:

        the computation of unpaid wages, the assessment of civil money penalties, and/or

        certificate revocation and debarment from the H-2B program. If the WHD finds that

        Tri-State commits a violation warranting debarment, as contemplated by 29 C.F.R. §

        503.24, WHD will issue a Notice of Debarment. The Notice of Debarment will state the

       reason for the debarment finding, including a detailed explanation of the grounds for and

       the duration of the debarment. During the program term (see Part A above), Tri-State

       waives all rebuttal and appeal rights available under 29 C.F.R. § 503.43 and 20 C.F.R.

       § 655.73.

                                                     ROBERT M. DUNCAN, JR.
                                                     UNITED STATES ATTORNEY


       Date:                          BY:                (~oLe- \1~
                                                     HydeeR.Hawkins
                                                     Assistant United States Attorney


       Date:    l/ - / 'l - I CJ;
               --~-----


                                                     Tri-State Lawn Care, Inc.
                                                     Defendant
                                                     By: Michael Anthony Wheeler, President
                                                     a .......,..,....,.le Owner



       Date:
                                                             ite
                                                        omey for Defendant




                                                4
